IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0586
                             Filed January 11, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DOUGLAS LEE CUNNINGHAM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dallas County, Virginia Cobb,

District Associate Judge.



      Douglas Cunningham appeals the district court’s denial of his motion to

suppress. AFFIRMED.



      Daniel J. Rothman of McEnroe, Gotsdiner, Brewer, Steinbach & Rothman,

P.C., West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and Bower, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       At approximately 8:30 p.m. one evening, a DEA (Drug Enforcement

Administration) traffic force officer assigned to a West Des Moines case received

a report of a hit-and-run accident “about five blocks” away from him.           The

dispatcher described the fleeing vehicle as “a silver Cadillac with a white male

driver” headed towards Jordan Creek Parkway.           The officer drove towards

Jordan Creek Parkway. As he was turning onto the parkway, he saw several

vehicles. Only one was light-colored. The officer stopped the vehicle. After

making the stop, he realized the car was a Buick rather than a Cadillac and was

gold rather than silver.

       The officer arrested Cunningham for operating a motor vehicle while

intoxicated. The State subsequently charged him with OWI (first offense). See

Iowa Code § 321J.2 (2015).        Cunningham moved to suppress the evidence

gained in connection with the vehicle stop. He asserted “[a]t the time of the stop

the officer had no basis to stop [the] vehicle.”     The district court denied the

motion. Cunningham waived his right to a jury trial, and the district court found

him guilty on the stipulated minutes of testimony. This appeal followed.

       Cunningham contends his vehicle was stopped in violation of the federal

and state constitutions, which protect citizens against unreasonable searches

and seizures. U.S. Const. amend IV; Iowa Const., art. I, § 8. He acknowledges

the officer could stop the vehicle if there existed “reasonable suspicion of criminal

activity.” See Terry v. Ohio, 392 U.S. 1, 21 (1968); State v. Pals, 805 N.W.2d

767, 774 (Iowa 2011). But, in his view, “there are just too many mismatches to
                                         3


support a finding that [the officer] had more than a hunch that [his] vehicle was

involved in a hit-and-run accident.”

       On our de novo review of this constitutional issue, we disagree. As the

district court stated,

       Based on the fact that the vehicle fit the general description of the
       vehicle described by dispatch and the proximity of the vehicle to the
       location of the accident and the time of the accident, and there was
       no other vehicle in the area that matched the description, the officer
       stopped the vehicle to investigate.
               ....
               [T]he officer had the following factors: (1) there was a
       specific crime; (2) the perpetration of the crime was very close in
       time and location to the stop; (3) the vehicle he stopped was
       reasonably consistent with the description he had been given of the
       vehicle involved in the crime; and (4) there were no other vehicles
       in the immediate area that met that description.

We concur in this analysis.      Although darkness prevented the officer from

distinguishing silver from gold or the make of the vehicle, the officer correctly

identified the gender and race of the driver and stopped the only “light-colored”

vehicle in the vicinity within minutes of receiving the dispatch.     See State v.

Knight, 853 N.W.2d 273, 277 (Iowa Ct. App. 2014) (stating “a mistake of fact may

justify a traffic stop.”). We conclude the officer had reasonable suspicion to stop

the vehicle and the district court appropriately denied Cunningham’s motion to

suppress.

       AFFIRMED.